Exhibit 10.24.1




Description of Terms of Separation Arrangement for Cheryl W. Grisé




Mrs. Grisé has announced her plans to retire from the Company on July 1, 2007.
In determining the date of her retirement, the Company entered into an agreement
in principle with Mrs. Grisé to assure that she would remain with the Company
until at least July 1, 2007 in order to ensure an orderly transition of her
responsibilities.   As part of the agreement in principle, Mrs. Grisé affirmed
the commitments previously made under her employment agreement, including an
agreement that, for two years following her retirement, she generally may not
engage in activities on behalf of certain competitors, solicit certain employees
or interfere with the Company's business relationships.   In consideration of
these factors and the other terms of the agreement in principle, the Company
will provide Mrs. Grisé with a special retirement benefit which, when combined
with her annual benefit under the Retirement Plan and the Supplemental Plan,
will provide an approximate annual benefit of $644,000.  Under the agreement in
principle, Mrs. Grisé will also be eligible for a lump sum cash payment of
roughly $120,000 in lieu of receiving a grant of Restricted Share Units (“RSUs”)
 or Performance Cash under the 2007-2009 long-term incentive program.  The
agreement in principle also contains a standard general release of all claims
against the Company in connection with Mrs. Grisé's employment.



